Name: Commission Implementing Regulation (EU) No 628/2014 of 12 June 2014 amending Regulation (EC) No 341/2007 as regards the import tariff quota for garlic originating in China
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  trade;  tariff policy;  plant product;  Asia and Oceania
 Date Published: nan

 13.6.2014 EN Official Journal of the European Union L 174/31 COMMISSION IMPLEMENTING REGULATION (EU) No 628/2014 of 12 June 2014 amending Regulation (EC) No 341/2007 as regards the import tariff quota for garlic originating in China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (a) of Article 187 thereof, Whereas: (1) Commission Regulation (EC) No 341/2007 (2) opens and provides for the administration of tariff quotas for garlic and certain other agricultural products imported from third countries. (2) The Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (3), approved by Council Decision 2014/116/EU (4), provides for an increase of 12 375 tonnes to the allocation for People's Republic of China under the EU tariff rate quota for garlic. (3) The increase in the tariff rate quota should be reflected in Annex I to Regulation (EC) No 341/2007. Since the Agreement between the European Union and the People's Republic of China was approved by the Council on 28 January 2014, importers should have access to the increased quantities as from the second sub-period of the import tariff quota period 2014/2015. (4) Regulation (EC) No 341/2007 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 341/2007 Annex I to Regulation (EC) No 341/2007 is replaced by the text in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 341/2007 of 29 March 2007 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic and certain other agricultural products imported from third countries (OJ L 90, 30.3.2007, p. 12). (3) OJ L 64, 4.3.2014, p. 2. (4) Council Decision 2014/116/EU of 28 January 2014 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Republic of Bulgaria and Romania in the course of their accession to the European Union (OJ L 64, 4.3.2014, p. 1). ANNEX ANNEX I Tariff quotas opened pursuant to Decisions 2001/404/EC, 2006/398/EC and 2014/116/EU for imports of garlic falling within CN code 0703 20 00 Origin Order number Quota (tonnes) First subperiod (June to August) Second subperiod (September to November) Third subperiod (December to February) Fourth subperiod (March to May) Total Argentina 19 147 Traditional importers 09.4104   9 590 3 813 New importers 09.4099   4 110 1 634 Total   13 700 5 447 China 46 075 Traditional importers 09.4105 8 278 8 278 7210 8 488 New importers 09.4100 3 547 3 547 3090 3 637 Total 11 825 11 825 10 300 12 125 Other third countries 6 023 Traditional importers 09.4106 941 1 960 929 386 New importers 09.4102 403 840 398 166 Total 1 344 2 800 1 327 552 Total 13 169 14 625 25 327 18 124 71 245